



Exhibit 10.1

EXECUTIVE SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into as of
December 11, 2013, by and between James Hagedorn (“Executive”) and The Scotts
Company LLC, an Ohio limited liability company (the “Company”), and is effective
December 11, 2013 (“Effective Date”).
WHEREAS, Executive and The Scotts Company, the predecessor both to The Scotts
Miracle-Gro Company (“SMG”) and the Company, entered into an employment
agreement dated May 19, 1995, as amended in 2008 (the “Employment Agreement”);
and
WHEREAS, SMG, the Company and Executive have agreed to supersede the Employment
Agreement in favor of entering into this Agreement.
NOW THEREFORE, the Company and Executive, intending to be legally bound, agree
that the terms of this Agreement are as provided below and no other promises or
terms exist other than as stated below.
1.Termination of the Employment Agreement. Executive agrees that the Employment
Agreement is terminated and of no further force or effect and hereby accepts the
terms of this Agreement as set forth below. Executive agrees to forego any other
benefits or payments to which he may otherwise be entitled under the terms of
any other plan, program or agreement, of SMG or the Company, or any of their
subsidiaries or affiliates, which provides for the payment of severance or
severance benefits, or salary continuation, in the event of his termination of
employment whether in connection with a change in control of SMG or the Company,
or otherwise.
2.Termination of Employment/Good Reason.
2.1    Executive acknowledges that he will be eligible for the severance
compensation and benefits and non-compete payments set forth in Section 3 only
if (i) he receives a written notice of termination from the Company without
Cause (as defined below in Section 2.2), or (ii) he provides the Company with a
notice of Good Reason (as defined below in Section 2.3), as to which the Company
fails to cure, as provided below. Executive further acknowledges that he will be
entitled to the Non-Compete Payments in accordance with Section 3.2 if Executive
provides Notice of Termination other than for Good Reason (as defined below in
Section 3.2) and the Board of Directors of SMG (the “Board”), in its sole
discretion, notifies Executive in writing within 30 days following Executive’s
Notice of Termination other than for Good Reason that it intends to enforce the
Employee Confidentiality, Noncompetition, Nonsolicitation Agreement, which
Executive is required to enter into contemporaneously with this Agreement, and
is incorporated herein by reference and attached hereto as Exhibit A (the
“Employee Agreement”). Executive acknowledges that he will not be eligible for
any Severance Payments, or the Non-Compete Payments, as specified herein, in the
event that he does not execute, or he revokes, a Release, substantially in the
form attached hereto as Exhibit B, with such changes as counsel to the Company
advises are required by applicable law, or his employment is terminated by the
Company for Cause.

1
______
Initials



--------------------------------------------------------------------------------



2.2    “Cause” means that Executive has (i) willfully and materially breached
the terms of the Employee Agreement; (ii) engaged in willful misconduct that has
materially injured the business of SMG, the Company, or any of their
subsidiaries, or any affiliates of those entities, on a consolidated basis, with
SMG or the Company, (collectively, the “Company Group”); (iii) willfully
committed a material act of fraud or material breach of Executive’s duty of
loyalty to the Company Group; (iv) willfully and continually failed to attempt
in good faith to perform Executive’s duties hereunder (other than any such
failure resulting from Executive’s incapacity due to physical or mental
illness), after written notice has been delivered to Executive by the Board,
which notice specifically identifies the manner in which Executive has not
attempted in good faith to perform his duties; or (v) been convicted, or plead
guilty or nolo contendere for the commission of an act or acts constituting a
felony under the laws of the United States or any state thereof. For purposes of
subsections (i) - (iv) no act, or failure to act, on Executive’s part shall be
deemed “willful” unless, the Board reasonably determines, in good faith, that it
was done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his act, or failure to act, was in the best interest of
the Company Group.


2.3    “Good Reason” means, without Executive’s consent, the existence of one or
more of the following conditions:


(i)    the assignment to Executive of any duties inconsistent with his status as
a Chief Executive Officer of the Company or a substantial adverse alteration in
the nature or status of Executive’s responsibilities;
(ii)    a reduction by the Company of Executive’s total direct compensation at
target for a fiscal year in the aggregate, which is equal to the sum of
Executive’s base salary, Executive’s target bonus opportunity (meaning, for such
fiscal year, the amount of money determined by multiplying Executive’s bonus
target percentage with respect to his annual bonus award by Executive’s then
base salary), and the grant date value of any long term awards for such year,
based on the standard grant practices of the Compensation and Organization
Committee of the Board (the “Committee”) for such year, to an amount less than
$5,328,000, it being understood and agreed that the Committee shall have the
discretion (to be applied in good faith) to (A) determine the form and terms of
any such long term awards, to the extent they are not less favorable to
Executive than to other executive officers of the Company, (B) make reasonable
allocations of value among Executive’s base salary, target bonus opportunity and
long term award, and (C) reduce the total direct compensation paid or granted to
Executive for a particular fiscal year, even if the aggregate total direct
compensation at target is lower than $5,328,000, but only if comparable
reductions are made for the other senior executives of the Company taking into
account Executive’s overall compensation in relation to the others;

2
______
Initials
        



--------------------------------------------------------------------------------



(iii)    the requirement by the Company that Executive relocate his primary
personal residence;
(iv)    the failure by the Company, without Executive’s consent, to pay to
Executive any portion of Executive’s current compensation, or to pay to
Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within seven days of the date such
compensation is due, taking into account any delays required pursuant to
applicable law (or regulation);
(v)    the failure by the Company to continue in effect any compensation or
benefit plan in which Executive is entitled to participate as of the Effective
Date or thereafter which is material to his total compensation, unless an
equitable arrangement has been made with respect to such plan, or the failure by
the Company to continue his participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of his participation relative to other
participants;
(vi)    the failure by the Company to continue to provide Executive with
benefits substantially similar to those enjoyed by him as of the Effective Date
or thereafter under any of the Company’s pension, life insurance, medical,
health and accident, or disability plans in which he is entitled to participate,
the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive Executive of any material
fringe benefit or perquisite that he enjoys, or the failure by the Company to
provide Executive with the number of paid vacation days to which he is entitled
on an annual basis as of the Effective Date; or
(vii)    any purported termination of Executive’s employment without Cause that
is not effected pursuant to a Notice of Termination; for purposes of this
Agreement, no such purported termination shall be effective.
Notwithstanding the foregoing, an event described in this Section 2.3 shall
constitute “Good Reason” only if Executive provides written notice to the
Company within 90 days following Executive’s knowledge of the purported act or
failure to act constituting the grounds Executive believes gives rise to Good
Reason and the Company fails to cure such purported act or failure to act within
30 days after receipt from Executive of such notice. If the Company does not
correct the purported act or failure to act, Executive must terminate his
employment for Good Reason within 30 days following the end of the Company’s
30-day cure period, in order for the termination to be considered a Good Reason
termination.

3
______
Initials
        



--------------------------------------------------------------------------------



3.Amount of Severance Payments, Non-Compete Payments, etc.
3.1    If the Company determines to terminate Executive’s employment without
Cause or Executive determines to terminate his employment for Good Reason, the
initiating party will provide the other with a written notice (the “Notice of
Termination”) specifying the circumstances and the date of termination (the
“Effective Date of Termination”). In the event of a termination of Executive’s
employment by the Company without Cause or by Executive for Good Reason, and
provided that Executive timely executes and does not revoke the Release,
Executive’s severance payments (the “Severance Payments”) shall equal (i) a lump
sum amount in cash equal to three multiplied by the sum of (A) Executive’s base
salary as in effect immediately prior to the circumstances giving rise to the
Notice of Termination, plus (B) the highest annual bonus award paid to Executive
in respect of the three completed plan years preceding the Effective Date of
Termination, (ii) to the extent permitted under the terms and conditions of each
applicable plan or arrangement, a lump sum cash payment equal to Executive’s
accrued benefits (or the actuarial equivalent if applicable) as of the Effective
Date of Termination under the pension plans of the Company, and (iii) a lump sum
cash payment equal to the monthly premiums (calculated as described below) for a
period of three years following the Effective Date of Termination that Executive
would incur if he continued coverage under applicable medical, disability and
life insurance plans as existed immediately prior to the circumstances giving
rise to the Notice of Termination. For purposes of Section 3.1(iii), the monthly
premiums shall be determined as 100% of the applicable monthly premiums for
Executive’s medical, disability and life insurance coverage.
Payments of items in Sections 3.1(i) through (iii) shall be made on the
effective date of the release; provided that any amount considered to be
non-qualified deferred compensation for purposes of Section 409A of the Code
shall be made on the 60th day after the Effective Date of Termination.
3.2    In the event that Executive terminates his employment other than for Good
Reason upon written notice to the Company (“Notice of Termination other than for
Good Reason”), or the Company terminates Executive’s employment for Cause,
Executive understands that he is not eligible for the Severance Payments set
forth in Section 3.1. However, in the event that Executive provides the Company
a Notice of Termination other than for Good Reason, and the Board, in its sole
discretion, notifies Executive in writing within 30 days following Executive’s
Notice of Termination other than for Good Reason that it intends to enforce the
restrictions set forth in Section 5 of the Employee Agreement, the Company shall
pay Executive the Non-Compete Payments set forth in Section 3.7 below, which
Executive hereby agrees is adequate consideration solely for his execution and
compliance with the terms of the Employee Agreement and are not payments related
to past services Executive provided to the Company. In the event the Company
does not provide such notice and make the Non-Compete Payments, the provisions
of Section 5 of the Employee Agreement shall not apply or be enforceable.
Executive understands that he will not be eligible for the Non-Compete Payments,
however, in accordance with this Section 3.2, unless he timely executes and does
not revoke the Release or if the Board does not notify Executive within 30 days
following Executive’s Notice of Termination other than for Good Reason that it
intends to enforce Section 5 of the Employee

4
______
Initials
        



--------------------------------------------------------------------------------



Agreement. For the avoidance of doubt, the restrictions set forth in Sections 2,
3 and 4 of the Employee Agreement shall continue to apply irrespective of
whether the payment is made. Notwithstanding anything contrary herein, Executive
acknowledges and agrees in the event that Executive is terminated for Cause, all
restrictions in the Employee Agreement shall continue to apply, including but
not limited to the restrictions set forth in Sections, 2, 3, 4, and 5 of the
Employee Agreement, no payments shall be made under Section 3.1 or 3.7 of this
Agreement, and this Agreement is adequate consideration for Executive’s
execution and compliance with the terms of the Employee Agreement.
3.3    In the event that a Notice of Termination or a Notice of Termination
other than for Good Reason is given for any reason, or the Company terminates
Executive’s employment for Cause, Executive will immediately resign from any
director or employee or officer positions which he holds with the Company Group
other than his position as a member of the Board, except as set forth in the
following sentence. Executive hereby agrees that in the event Executive and his
Affiliated Group cease to own, in the aggregate, at least 5% of the voting power
of SMG’s outstanding securities, Executive will also immediately resign from the
Board, if requested by the Board upon a termination of his employment by the
Company for Cause. For purposes hereof, “Affiliated Group” means (i) Executive,
(ii) the Hagedorn Partnership L.P., (iii) Executive’s wife, (iv) Executive’s
lineal descendents, (v) Executive’s brothers and sisters and their lineal
descendants and (vi) any trust or other estate planning device established for
the benefit of, or controlled by any, of the individuals/entities listed in
clauses (i) - (v).             
3.4    Executive hereby agrees that the Non-Compete Payments due under Section
3.7, will be repaid within 10 business days of a request of the Company, and all
future payments, if any, will cease, in the event that the Board determines in
its reasonable and good faith judgment that Executive has materially breached
any post-employment obligations owed to the Company under Section 5 of the
Employee Agreement. To the extent that a court finally determines that Executive
did not materially breach any of his material post-employment obligations owed
to the Company under Section 5 of the Employee Agreement, the Company will (i)
reimburse Executive for reasonable legal fees incurred in connection with
obtaining the judgment, (ii) reimburse Executive for the repayments made in
accordance with the prior sentence and (iii) make the other Non-Compete Payments
that would otherwise have been made to Executive.
3.5    Executive hereby agrees that, to the extent required by applicable law,
including implementing regulations, and whether or not then employed, any
incentive-based compensation, whether cash or equity, received within the
three-year period preceding the event giving rise to a repayment requirement
will be repaid or returned by Executive, or the after tax value (to the extent
permissible under applicable law, including implementing regulations) repaid in
the event that any equity has then been sold. For the avoidance of doubt, this
Section 3.5 shall apply only to cash compensation received or equity awards
granted after the Effective Date, except as otherwise required by applicable law
or implementing regulations.

5
______
Initials
        



--------------------------------------------------------------------------------



3.6    Executive hereby agrees that during the course of his employment and on
and after the Effective Date of Termination, that he will not publicly disparage
in any material respect any member of the Company Group, or its respective
officers or directors, or make any public statement reflecting negatively on any
member of the Company Group or its respective officers or directors (in their
capacity as officers or directors, as applicable) to third parties, including,
but not limited to, any matters relating to the operation or management of any
member of the Company Group, irrespective of the truthfulness of such statement;
provided, however, that this shall not preclude truthful testimony in a court
proceeding or administrative hearing with subpoena power or truthful statements
in response to disparaging statements made in respect of Executive. Likewise,
the Company and SMG agree to cause the members of their boards of directors and
the senior executive officers of each member of the Company Group not to
publicly disparage in any material respect Executive in his capacity as an
executive, or former executive, of the Company and SMG, in any public statement
external to the Company or SMG which would reflect negatively on Executive
including, but not limited to, any matters relating to Executive’s performance,
irrespective of the truthfulness of any such statement; provided, however, that
this shall not preclude truthful testimony in a court proceeding or
administrative hearing with subpoena power or truthful statements in response to
disparaging statements made in respect of any member of the Company Group, or
its respective officers or directors.
3.7    Solely in exchange for Executive entering into the Employee Agreement and
not as payment for past services Executive provided to the Company, if
Executive’s employment is terminated either in accordance with the provisions of
Section 3.1, or Section 3.2, if applicable, Executive will receive cash
installment payments of $100,000 per month over 36 months, which equals an
aggregate amount of $3,600,000 (“Non-Compete Payments”). Executive hereby agrees
such Non-Compete Payments are adequate consideration for his execution and
compliance with the terms of the Employee Agreement. The total amount of
$3,600,000 in Non-Compete Payments will be paid to Executive as follows: the
first payment of $200,000, which will cover the first two months will be paid to
Executive in a lump sum cash payment on the effective date of the Release;
provided that any amount considered to be non-qualified deferred compensation
under Section 409A of the Code shall be made on the 60th day following the
Effective Date of Termination, or such later date as is required by applicable
law (or regulation), and the remaining 34 months of $100,000 per month will be
paid to Executive on a monthly basis during each succeeding month, or such later
date as is required in accordance with Section 3.8 below.
3.8    It is the Company’s intent that amounts paid under this Agreement shall
not constitute “deferred compensation,” as that term is defined under Section
409A of the Internal Revenue Code of 1986, as amended (“Code Section 409A”), and
the regulations promulgated thereunder, or shall comply with Code Section 409A,
and each payment shall be treated as a separate payment for that purpose.
However, if any amount paid under this Agreement is determined to be “deferred
compensation” within the meaning of Code Section 409A and compliance with one or
more of the provisions of this Agreement would cause or would result in a
violation of Code Section 409A, then such provision shall be interpreted or
reformed in the manner necessary to achieve compliance with Code Section 409A,
including but not limited to, the imposition of a six-month delay in payment to
Executive if Executive is a

6
______
Initials
        



--------------------------------------------------------------------------------



“specified employee” (as defined in Code Section 409A) following Executive’s
Effective Date of Termination which entitles Executive to a payment under this
Agreement. All payments considered to be non-qualified deferred compensation
under Section 409A that are to be made upon a termination of Executive’s
employment may only be made upon a “separation from service” under Code Section
409A. In no event may Executive, directly or indirectly, designate the calendar
year of a payment and where payment may occur in one year or the next, it shall
be made in the second year.
4.    Miscellaneous.
4.1    Executive acknowledges that the validity, construction and interpretation
of this Agreement shall be governed by the laws of the State of Ohio.
4.2    The Company agrees to require any successor to all or substantially all
of the business and/or assets of the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise), by agreement in form and
substance reasonably satisfactory to Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to compensation from the Company in the same amount and
on the same terms as Executive would be entitled to hereunder if he terminated
his employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Effective Date of Termination. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that executes and delivers the agreement provided for
in this Section 4.2 or that otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.


4.3    All payments under this Agreement shall be made subject to applicable tax
withholding, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.
    
4.4    Severance Payments and/or Non-Compete Payments payable under this
Agreement shall not be subject to Executive’s anticipation, alienation, pledge,
sale, transfer, assignment, garnishment, attachment, execution, encumbrance,
levy, lien, or charge, and any attempt to cause such Severance Payments and/or
Non-Compete Payments to be so subjected shall not be recognized, except to the
extent required by law.


4.5    This Agreement shall not confer employment rights on Executive. Executive
is not entitled, by virtue of this Agreement, to remain in the employ of the
Company

7
______
Initials
        



--------------------------------------------------------------------------------



and nothing in this Agreement shall restrict the right of the Company to
terminate his employment at any time, for any reason and with or without notice
or cause.


4.6    This Agreement may be changed only by a written document signed by
Executive and the Company.


4.7    This Agreement does not grant Executive any right in or title to any
assets, funds, or property of the Company. Any payment which becomes due under
this Agreement is an unfunded obligation and shall be paid from the general
assets of the Company. No employee, officer, director or agent of the Company
personally guarantees in any manner the payment of Severance Payments or
Non-Compete Payments.


4.8    If any provision of this Agreement is found, held or deemed by a court of
competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or other controlling law, the remainder of this Agreement
shall continue in full force and effect.
[Signature Page Follows]

8
______
Initials
        



--------------------------------------------------------------------------------





This Agreement has been duly executed as of the day and year first written
above.

THE SCOTTS COMPANY LLC


By:     /s/ DENISE S. STUMP        Title:    EVP, Global Human Resources
By signing below, Executive hereby agrees that the Employment Agreement is
terminated and of no further force or effect, Executive has no “good reason” as
defined in the Employment Agreement as of the date of this Agreement and
Executive accepts his right to receive potential Severance Payments and/or the
Non-Compete Payments described in this Agreement and agrees to be bound by the
terms of this Agreement, including the Employee Agreement incorporated herein.
/s/ IVAN C. SMITH                /s/ JAMES HAGEDORN    
Witness                    Executive

9
______
Initials
        



--------------------------------------------------------------------------------





EXHIBIT A

[smg201312168kex102image1.gif]






EMPLOYEE CONFIDENTIALITY, NONCOMPETITION,
NONSOLICITATION AGREEMENT


This Employee Confidentiality, Noncompetition, Nonsolicitation Agreement
(“Agreement”), is by and between The Scotts Company LLC, and all companies
controlled by, controlling or under common control with the Scotts Company LLC
(collectively, the “Company”), and James Hagedorn (the “Executive”). This
Agreement is effective as of the date signed by Executive below (the “Effective
Date”).


WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company, in a position with respect to
which Executive will have access to certain confidential and proprietary
information of the Company;


WHEREAS, the Company and Executive have agreed to enter into the Severance
Agreement, dated as of the Effective Date, pursuant to which Executive shall
receive severance pay and a non-compete payment upon certain terminations of
employment with the Company (the “Severance Agreement”); and,


WHEREAS, the Company believes, and Executive hereby acknowledges, that the
confidential and proprietary information of the Company is extremely important
to the success of the Company, and Executive understands and agrees that the
Company is willing to provide Executive access or continued access to such
information, subject to and in consideration of the agreements of Executive set
forth herein regarding confidentiality, noncompetition, nonsolicitation and
related matters.


NOW, THEREFORE, in consideration for the promises by the Company to make the
non-compete payment in accordance with, and under the circumstances set forth
in, the terms of Severance Agreement, continued access to Confidential
Information (defined below), as well as other good and valuable consideration
provided by the Company to Executive, the receipt and sufficiency of which are
hereby acknowledged, Executive freely enters this Agreement according to the
following terms and conditions:


1.Confidential Information. As used in this Agreement the term “Confidential
Information” shall mean any and all financial, commercial, technical,
engineering or other information in written, oral, visual, or electronic form
concerning the business and affairs of the Company including, without
limitation, (i) information derived from reports, investigations, experiments,
research and work in progress, (ii) methods of operation, (iii) market data,
(iv) proprietary computer programs and codes, (v) drawings, designs, plans and
proposals, (vi) marketing and sales programs, (vii) client and supplier lists
and any other information about the Company’s relationships with others, (viii)
financial information and financial projections, (ix) network and system
architecture, (x) all other concepts, ideas, materials and information prepared
or performed for or by the Company and (xi) all information related to the
business plan, strategies, business, products, purchases or sales of the Company
or any of its suppliers and customers. The term “Confidential Information” does
not include information that: (a) was or is known by the public or within the
Company’s industry; (b) was previously known to the Executive independent of the
Company or, subject to the terms of Section 4 of this Agreement, independently
developed or derived by Executive without the aid, application or use of any
Confidential Information, as evidenced by corroborating, dated documentation; or
(c) is disclosed to Executive on a non-confidential basis by a third party
unless Executive knows or should know such third party does not have the right
to disclose such information.






--------------------------------------------------------------------------------




2.Confidentiality. Executive recognizes and acknowledges that the Confidential
Information, as it may exist from time to time, is a valuable, special and
unique asset of the Company. Executive further recognizes and acknowledges that
access to and knowledge of the Confidential Information is essential to the
performance of the Executive’s duties as an employee of the Company.
Accordingly, during Executive’s employment with the Company, other than where
Executive determines, in his reasonable and good faith judgment, it is
consistent with Executive’s discharge of duties for the Company, and for an
indefinite period thereafter, Executive shall hold in strict confidence and
shall not, directly or indirectly, disclose or reveal to any person, or use for
Executive’s own personal benefit or for the benefit of anyone other than the
Company, any Confidential Information of any kind, nature or description
(whether or not acquired, learned, obtained or developed by Executive alone or
in conjunction with others) belonging to or concerning the Company, or any of
its customers or clients or others with whom the Company now or hereafter has a
business relationship, except (a) with the prior written consent of the Company,
or (b) in the course of the proper performance of Executive’s duties as an
employee of the Company. Upon the termination of Executive’s employment with the
Company, or whenever requested by the Company, Executive shall immediately
deliver to the Company all Confidential Information in Executive’s possession or
under Executive’s control.
3.    Company Property. Upon the termination of Executive’s employment with the
Company, or whenever requested by the Company, Executive shall immediately
deliver to the Company all property in Executive’s possession or under
Executive’s control belonging to the Company without limitation.


4.    Executive Created Intellectual Property. Any and all inventions, ideas,
improvements, discoveries, concepts, writings, processes, procedures, products,
designs, formulae, specifications, samples, methods, know how or other things of
value (“Intellectual Property”) which Executive may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
during the term of this Agreement or during the term of any prior employment by
the Company, whether during working hours or at any other time and whether at
the request or upon the suggestion of the Company or otherwise, which relate to
the business now or carried on by the Company during Executive’s employment by
the Company, shall be the sole and exclusive property of the Company, and where
applicable, all copyrightable works shall be considered “Works Made for Hire”
under the U.S. Copyright Act, 17 USC § 101 et seq. Executive (a) agrees to
promptly disclose all such Intellectual Property to the Company, (b) agrees to
do everything necessary or advisable to vest absolute title thereto in the
Company, (c) assigns, without further consideration, to the Company all right,
title and interest in and to such Intellectual Property, free and clear of any
claims, liens or reserved rights of the Executive, and (d) irrevocably
relinquishes for the benefit of the Company and its assignees any moral rights
in the Intellectual Property recognized by applicable law.


5.    Restrictive Covenants. Executive agrees that during the Executive’s
employment with the Company and, to the extent provided in the Executive
Severance Agreement, dated December 11, 2013 by and between the parties, for a
period of three (3) years thereafter, Executive shall not, directly or
indirectly, for Executive’s own benefit or for the benefit of any person or
entity other than the Company:


(a) engage in, be employed by, or have any interest in, a person or entity that
engages in, the business of providing services and/or products that are
competitive with the Company’s business as that business is conducted or
proposed to be conducted during the Executive’s employment. This prohibition
shall generally apply to any competitive activities in any geographic area
either in which the Company is engaged in business activities or in which its
customers are located as of the date that Executive’s employment ends, but shall
not preclude Executive from, directly or indirectly, owning publicly traded
stock constituting not more than 3% of the outstanding shares of such class of
stock of any corporation if, and as long as Executive is not an officer,
director, employee or agent or, or consultant or advisor to, or has any other
relationship or agreement with such corporation;
(b) employ, solicit for employment, or advise or recommend to any other person
(“person” meaning a natural person or legal entity) that such other person
employ or solicit for employment, any current or past employee of the Company
(where “past employee of the Company” means any person employed by the Company
within one year of the solicitation or proposed employment);

2



--------------------------------------------------------------------------------




(c) solicit or induce, or attempt to solicit or induce, any customer or
prospective customer of the Company (i) to cease being, or not becoming, a
customer of the Company or (ii) to divert any of the customer’s business or
prospective business from the Company; or
(d) otherwise interfere with, disrupt, or attempt to interfere with or disrupt
the relationship, contractual or otherwise, between the Company and any of its
customers, clients, suppliers, consultants or employees.
Executive agrees that the restrictions contained in this Section 5 are
reasonable in scope, duration, and geographic territory, and necessary to
protect the Company’s legitimate business interests. The restrictive covenants
set forth in this Paragraph 5 are subject to Paragraph 8 hereof and Executive
hereby waives any and all right to attack the validity of such covenants on the
grounds of the breadth of their geographic scope or the length of their term.
6.
Certain Remedies.

(a) Executive agrees and acknowledges that Executive’s breach of any of the
provisions of paragraphs 2 and 5 of this Agreement will cause, in addition to
any liquidated or quantifiable monetary damage, irreparable damage to the
Company for which monetary damages alone will not constitute an adequate remedy.
Consequently, Executive agrees that the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an injunction, an order of specific
performance, or other equitable or extraordinary relief from any court of
competent jurisdiction restraining any further breach of such provisions by
Executive or requiring Executive to perform its obligations hereunder. Such
right to equitable or extraordinary relief shall not be exclusive but shall be
in addition to all other rights and remedies to which the Company may be
entitled at law or in equity, including without limitation the right to recover
monetary damages as set forth in paragraph 6(b) and for the breach of any of the
provisions of this Agreement.
(b) The parties agree that the monetary value of any breach of paragraph 5 would
be difficult to calculate. As a result, the parties agree that in the event of a
material breach of paragraph 5 that the Board reasonably determines in good
faith is not cured (to the extent curable) within 30 days of written notice from
the Company, in addition to any additional monetary damages that may be proven,
Executive shall give up any right Executive may have to any unpaid Non-Compete
Payments under Section 3.7 of the Severance Agreement, and shall, upon the
Company’s demand, repay, within 10 business days, all payments Executive has
received under Section 3.7 of the Severance Agreement. To the extent that a
court finally determines that Executive did not materially breach his
obligations under paragraph 5, as applicable, the Company will (i) reimburse
Executive for reasonable legal fees incurred in connection with obtaining the
judgment, (ii) reimburse Executive for the repayments made in accordance with
the prior sentence and (iii) make the other Non-Compete Payments that would
otherwise have been made to Executive. Executive acknowledges that this is a
reasonable basis for estimating damages from such breach and that these
estimated damages are separate from the irreparable harm contemplated in
subparagraph 6(a).
7.Term of this Agreement. Except as otherwise expressly provided in paragraph 5,
this Agreement shall continue in effect and survive for an indefinite period
notwithstanding the termination of Executive’s employment with the Company for
any reason.


8.NO EMPLOYMENT AGREEMENT. THIS AGREEMENT IS NOT, HOWEVER, AND SHALL NOT BE
DEEMED TO BE, AN EMPLOYMENT AGREEMENT THAT OBLIGATES THE COMPANY TO CONTINUE TO
EMPLOY EXECUTIVE, OR OBLIGATES EXECUTIVE TO CONTINUE IN THE COMPANY’S
EMPLOYMENT, FOR ANY TERM WHATSOEVER. UNLESS THERE IS A SEPARATE, WRITTEN
EMPLOYMENT CONTRACT BETWEEN EXECUTIVE AND THE COMPANY TO THE CONTRARY, EXECUTIVE
IS AN “AT WILL” EMPLOYEE OF THE COMPANY AND THE CONTINUATION OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY IS SUBJECT TO THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYMENT AT ANY TIME, WITHOUT CAUSE.



3



--------------------------------------------------------------------------------




9. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, that provision shall be severed and this Agreement shall remain
in full force and effect in all other respects. If any provision of this
Agreement, although unenforceable as written, may be made enforceable by
limitation thereof, then such provision will be enforceable to the maximum
extent permitted by applicable law.


10. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO IRRESPECTIVE OF CHOICE OF LAW
PRINCIPLES. Executive and the Company agree that any action brought by any party
in connection with this Agreement shall be filed in either state or federal
court located within the State of Ohio.


11.    No Reliance. Executive represents and warrants to the Company that no
promise or inducement for this Agreement has been made to Executive except as
set forth herein; and this Agreement is executed by Executive freely and
voluntarily, and without reliance upon any statement or representation by the
Company, or any of the Company’s attorneys, employees or agents except as
expressly set forth herein.


12. Assignment. The Company may assign, in whole or in part, its rights and
obligations under this Agreement. The rights of the Company shall enure to the
benefit of, and the obligations of the Company shall be binding upon, the
Company’s successors and assigns. Executive shall not be entitled to assign any
of Executive’s rights or obligations under this Agreement.


13. Notification. Executive agrees that the Company may notify any person or
entity employing Executive or intending to employ Executive of the existence and
provisions of this Agreement.
14. Modification and Waiver. This Agreement shall not be modified unless such
modification is in writing and signed by the EVP, Human Resources for the
Company. Further, the parties agree that the Company’s waiver of any provision
of this Agreement shall not constitute a waiver of any other provision of this
Agreement.








AGREED AND ACKNOWLEDGED:


EMPLOYEE:                    THE SCOTTS COMPANY LLC
                        




    
/s/ JAMES HAGEDORN            By: /s/ DENISE STUMP        
Signature                        Signature                    




James Hagedorn                Denise Stump, EVP Human Resources
Printed Name                    Printed Name




December 12, 2013    
Date                        
    

4



--------------------------------------------------------------------------------

EXHIBIT B


(Non-Execution Version)







                [smg201312168kex101image1.gif]


SEPARATION AGREEMENT


NOTICE: READ BEFORE YOU SIGN!
This agreement contains a RELEASE. We advise that you consult an ATTORNEY.


THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (“Agreement”) is made and
entered into by and between James Hagedorn (“Executive”) and The Scotts Company
LLC (“Company”);


WHEREAS, Executive’s last day of employment with Company shall be [Last Day
Worked] (the “Termination Date”);


WHEREAS, Executive is subject to an Executive Severance Agreement, dated as of
December 11, 2013 (the “Severance Agreement”), the benefits of which are
non-negotiable and only available following the Effective Date of this Agreement
(as described in Section 5 below);


NOW THEREFORE, in exchange for and in consideration of the promises and
covenants contained herein, along with other good and valuable consideration,
the receipt of which is expressly acknowledged hereby, the parties agree as
follows:


1.[Severance and Non-Compete] or [Non-Compete] Payments. The parties agree that
Executive has been separated from service for [Insert Reason] giving rise to the
payment of severance payments and/or non-compete payments (and no other
benefits) and he is only entitled to such payments following the Effective Date
of this Agreement (as described in Section 5 below). The terms of the Severance
Agreement are hereby incorporated by reference and any inconsistency between the
terms of the Severance Agreement and this Agreement will be resolved in favor of
the terms of the Severance Agreement. The Company agrees to provide Executive
with the following (collectively, the “[Severance and Non-Compete] or
[Non-Compete] Payments”) :


[Note: (A) Insert (i) Severance Payments from Section 3.1 and Non-Compete
Payments from 3.7 of the Severance Agreement or (ii) Non-Compete Payments from
Section 3.7 of the Severance Agreement, to the extent Section 3.2 of the
Severance Agreement applies, and (B) add timing of payment and determine whether
the six month delay in Section 3.8 of the Severance Agreement applies.]



1
______
Initials



--------------------------------------------------------------------------------



The [Severance and Non-Compete] or [Non-Compete] Payments described herein shall
be the only severance and/or non-compete amounts paid by or on behalf of
Company, and no interest on this amount shall be paid. Executive acknowledges
and agrees that the payments described above are the amounts payable to
Executive pursuant to the Severance Agreement and that he is not entitled to any
other severance and/or non-compete benefits under the Severance Agreement or any
other severance and/or non-compete plan or agreement. [Executive otherwise
acknowledges hereby the receipt of all wages and other compensation or benefits
to which Executive is entitled as a result of Executive’s employment with
Company through the Termination Date.]1 


2.    Release of Claims. Executive, on behalf of himself and his spouse,
personal representatives, administrators, minor children, heirs, assigns, wards,
agents, any businesses he controls (except with respect to invoiced amounts then
payable, or amounts invoiced within 30 days thereafter, to any such business as
of the Effective Date of this Agreement (as described in Section 5 below)) and
all other persons claiming by or through Executive, does hereby forever release
and discharge Company, its parent, and their respective officers, directors,
shareholders, agents, employees, affiliates, subsidiaries, divisions,
predecessors, successors, and assigns (the “Released Parties”) from any and all
charges, claims, demands, judgments, causes of action, damages, expenses, costs,
and liabilities of any kind whatsoever related to Executive’s employment by, or
termination of employment with, the Company. Executive expressly acknowledges
that the claims released by this Section 2 include all rights and claims
relating to Executive’s employment with Company and the termination thereof,
including without limitation any claims Executive may have under the Age
Discrimination in Employment Act (ADEA), as amended by the Older Worker Benefit
Protection Act (OWBPA), Title VII of the Civil Rights Act of 1964, as amended,
the Equal Pay Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act (ERISA), the Worker Adjustment Retraining and Notification
(WARN) Act, Ohio Revised Code Chapter 4112, Family and Medical Leave Act and any
other federal, state, or local laws or regulations governing employment
relationships. This release does not apply to claims that are related to
Executive’s status as a shareholder of the Company or its affiliates. This
release specifically and without limitation includes a release and waiver of any
claims for employment discrimination, wrongful discharge, breach of contract, or
promissory estoppel, and extends to all claims of every nature and kind, whether
known or unknown, suspected or unsuspected, presently existing or resulting from
or attributable to any act or
omission of the Released Parties occurring prior to the execution of this
Agreement that relate to Executive’s employment by, or termination of employment
with, the Company.
The release contained herein does not apply to any claim or to rights or claims
first arising after the Effective Date of this Agreement (as described in
Section 5 below), to


    
_______________________
1 To be deleted if not true

2
______
Initials



--------------------------------------------------------------------------------



Executive’s right to require the payments provided for herein, nor does it apply
to any claims for indemnification in accordance with the Company’s bylaws and
procedures or otherwise, unemployment compensation, workers compensation
benefits, or vested benefits under ERISA-covered arrangements.


3.    Right to Participate in Charge. Nothing in this Agreement shall be
construed to mean that Executive may not file a charge with a governmental
agency, or participate in any investigation of a charge conducted by any
governmental agency. Executive nevertheless understands and agrees that because
of the waiver and release, he freely provides by signing this Agreement, he
cannot obtain any monetary relief or recovery from the Released Parties in any
proceeding.


4.    Knowing and Voluntary Act. Executive acknowledges and agrees that the
release set forth above is a general release. Executive, having been encouraged
to and having had the opportunity to be advised by counsel, expressly waives all
claims for damages which exist as of this date, but of which Executive does not
now know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known would materially affect
Executive’s decision to enter into this Agreement. Executive further agrees that
Executive accepts the [Severance and Non-Compete] or [Non-Compete] Payments as a
complete compromise of matters involving disputed issues of law and fact and
assumes the risk that the facts and law may be other than Executive believes.
Executive further acknowledges and agrees that all the terms of this Agreement
shall be in all respects effective and not subject to termination or rescission
by reason of any such differences in the facts or law, and that Executive
provides this release voluntarily and with full knowledge and understanding of
the terms hereof.


5.    Revocation Period. Executive specifically acknowledges and understands
that this Agreement is intended to release and discharge any claims of Executive
under the Age Discrimination in Employment Act (ADEA), as amended by the Older
Worker Benefit Protection Act (OWBPA). Under the OWBPA, Executive has 21
calendar days in which to consider this Agreement. However, pursuant to Section
19, below, Executive may sign this Agreement at any time up to and including 45
days after the Termination Date. Executive will have seven calendar days in
which to revoke Executive’s acceptance after signing this Agreement. To revoke,
Executive must deliver written notice of revocation to Company’s Human Resources
Department at 14111 Scottslawn Rd; Marysville, Ohio 43041. This Agreement will
not be effective or enforceable unless it is signed in accordance with Section
19 and is not revoked before the revocation period has expired. The Effective
Date is the day after the last day of the revocation period following
Executive’s execution of this Agreement.


6.    Non-disparagement, Non-compete. Executive agrees that the provisions of
the Employee Agreement and Sections 3.4 and 3.6 of the Severance Agreement shall
continue to apply.

3
______
Initials



--------------------------------------------------------------------------------





7.    No Admission of Liability. Neither this Agreement, nor any term contained
herein, may be construed as, or may be used as, an admission on the part of
either party of any fault, wrongdoing, or liability whatsoever.


8.    Survivorship. Should Executive die or become totally disabled (as
determined by the Board) following the Termination Date but before the payments
due Executive under Section 1 above have been made, any remaining payments shall
be made to Executive (or Executive’s designated beneficiary, as applicable).


9.    Return of Property. Executive agrees to return all Company property
remaining in Executive’s possession or control, including without limitation any
and all equipment, documents, credit cards, hardware, software, source code,
data, keys or access cards, files, or records on or before the Termination Date.


10.    Confidentiality. Executive acknowledges and agrees that his
confidentiality, nondisclosure, noncompetition, and nonsolicitation obligations
to Company under Section 2 and Section 5 of the Employee Agreement, or any other
agreement, to the extent applicable, are not being released hereby and will
specifically survive the termination of Executive’s employment and this
Agreement. To the extent required under Section 2 of the Employee Agreement,
Executive expressly agrees to keep and maintain Company confidential information
confidential, and not to use or disclose such information, directly or
indirectly, without the prior written consent of Company.


11.    Cooperation with Litigation.  Subject to Executive’s professional and
business schedule, Executive will reasonably cooperate with Company in its
defense of any lawsuit filed over matters that occurred during the tenure of
Executive’s employment with Company, and Executive agrees to provide truthful
information with respect to same.  Executive further agrees not to assist any
party in maintaining any lawsuit against any of the Released Parties involving a
claim released hereunder, and, in connection therewith, will not provide any
information to anyone concerning any of the Released Parties, unless compelled
to do so by valid subpoena or other court order, and in such case Executive
shall, to the extent permitted by law, notify the Company reasonably promptly
after receiving such subpoena or court order. The Company shall reimburse
Executive for all reasonable expenses incurred in connection with such
cooperation. This paragraph shall not apply in connection with any lawsuit with
respect to which Executive is an adverse party to the Company. Nothing herein
shall require Executive to provide any information that would be, in his
reasonable and good faith judgment, to the detriment of Executive.


12.    Cooperation with Governmental Investigations.  Subject to Executive’s
professional and business schedule, and his personal legal rights, Executive
will reasonably cooperate with Company in any investigation, audit, or inquiry
conducted by or on behalf of any federal, state, or local governmental agencies
regarding the Company, including, providing truthful information to the
Company.  To the extent permitted by

4
______
Initials



--------------------------------------------------------------------------------



law, Executive further agrees to notify the Company through the Director of
Litigation, David Faure, at 14111 Scottslawn Road, Marysville, Ohio 43041,
should he be contacted by a governmental agency regarding a governmental
investigation, audit or inquiry regarding the Company.  In any such case, the
Company agrees to indemnify and defend Executive in accordance with its Code of
Regulations and Ohio corporate law. Nothing herein shall require Executive to
provide any information that would be, in his reasonable and good faith
judgment, to the detriment of Executive.


13.    Choice of Law. The validity, construction and interpretation of this
Agreement shall be governed by the laws of the State of Ohio.


14.    Execution in Parts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which shall
constitute a single Agreement.

15.    No Waiver of Terms. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions of this Agreement shall not be deemed a
waiver of any such term, covenant, or condition, nor shall any failure at any
one time or more times be deemed a waiver or relinquishment at any other time or
times of any right under this Agreement.

16.    Modifications. No modification or amendment of this Agreement shall be
effective unless the same is in a writing duly executed by all the parties
hereto.

17.    Assignment. Company may assign, in whole or in part, its rights and
obligations under this Agreement, and the rights of Company hereunder shall
inure to the benefit of, and the obligations of Company hereunder shall be
binding upon, its successors and assigns. Executive’s rights and obligations
hereunder may not be assigned.

18.    Entire Agreement. Except as otherwise set forth herein, this Agreement
sets forth the entire agreement between Company and Executive and supersedes and
replaces any and all prior or contemporaneous representations or agreements,
whether oral or written, relating to the subject matter hereof.


19.    Method of Acceptance. To accept, Executive must sign the Agreement. Once
Executive has accepted the Agreement, Executive shall deliver a signed and dated
copy hereof to Tasha Potts in Company’s Human Resources Department, 14111
Scottslawn Road, Marysville, Ohio 43041. This Agreement cannot be accepted until
after the Termination Date and will not be effective if signed by Executive
prior to the Termination Date. Executive has 45 days following the Termination
Date to accept this Agreement. Executive’s failure to deliver Agreement in a
timely manner will excuse Company from timely payment.


[Signature Page Follows]

5
______
Initials



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, EACH OF THE UNDERSIGNED, HAVING RECEIVED ALL THE ADVICE
DEEMED NECESSARY, AND HAVING CAREFULLY READ AND UNDERSTOOD THIS AGREEMENT, DOES
HEREBY SIGN AND ACCEPT THIS AGREEMENT AS OF THE DATE SET FORTH BELOW.


                
Date            James Hagedorn




[date presented]        THE SCOTTS COMPANY LLC
Date
By:     


Its: Executive Vice President, Global HR    



6
______
Initials

